Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and/or response filed October 25, 2021 is acknowledged and has been entered.  Applicant’s amendment to the specification is also acknowledged and has been entered.  Claims 1-4, 7, 10, and 12 have been amended.  Claims 14 and 15 have been cancelled.  Accordingly, claims 1-13 are pending and are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	In light of Applicant’s amendment and arguments, the rejection of claims 1-13 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tikanoja et al. (US 2018/0120204), is hereby, withdrawn.

Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55 on the basis of the filing dates of EUROPEAN PATENT OFFCE (EPO) 18171441.1 filed 05/09/2018.  Based on the filing receipt, the 

Specification
5.	The disclosure is objected to because of the following informalities: 
In the Brief Description of the Drawings:
Figure 2A-2D are separate drawings that have not been differentially described.
Figure 5A-5F are separate drawings that have not been differentially described.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-13, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite in reciting, “a capturing molecule … configured to bind an interfering substance of a laboratory test of a first analytical method; … a capturing molecule … configured to bind an interfering substance of a laboratory test of a second analytical method” because it is unclear, as recited, what is encompassed in 
Claim 1 is further vague and indefinite in lacking clear antecedent basis in reciting, “the at least first and/or second separation vessel … to separate a test sample contained in the at least first and/or second separation vessel” because, as amended, there does not appear to be a test sample component that is deemed to be contained in the first and/or second separation vessel.  See also claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
7.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tikanoja et al. (US 2018/0120204) in view of Tajima et al. (US 2016/0025722).
Tikanoja et al. disclose a laboratory system for separating interfering substances contained in test samples. The laboratory system as taught by Tikanoja et al. comprises a separation vessel (i.e. pretreatment module 16: column) and a laboratory instrument having an analytical module; wherein pretreatment in in the separation vessel comprises separating interfering substances (cell debris, matrix) contained in test samples (Abstract; [0036, 0037, 0040]; Figure 3).  Tikanoja et al. teach that the laboratory systems having pretreatment separation vessel modules operably connected to laboratory instrument analysis modules are well known and conventional in the art ([0013, 0015, 0073, 0078]; Figure 3).  The laboratory system comprises A) a “first” separation vessel 16 (pretreatment column) which comprises a solid surface having a capturing molecule immobilized on the solid surface (capture means, affinity column) configured to bind and immobilize the interfering substances (cell debris, matrix) from a sample to provide partially purified samples or sample types which are forwarded to a laboratory instrument for distinct laboratory testing (analytical measurements) using distinct analytical methods ([0019, 0026, 0027, 0048-0051, 0054, 0073]; Table on page 4). The laboratory system further comprises B) a laboratory instrument comprising a separation station configured to receive the separation vessel(s) and to separate a test sample contained in the separation vessel(s) from the solid surface into a sample input [0009, 0073]. Separation stations comprise well-known separation devices and vessels 
Analytical methods (first, second) for fractionated analytes may comprise same or different detection methods including spectrophotometry, fluorimetry, photometry, electrochemical, colorimetric, and turbidimetry which are conventional detection or measurement methods performed in separate vessels or wells simultaneously ([0003, 0028, 0072]; Table on page 4); with different preceding test reactions including antigen/antibody binding interactions for immunological assays and chemical test reactions for chemical analysis ([0041, 0071, 0072, 0096, 0097, 0114]; Table on page 4).
The laboratory instrument comprises a) a test sample output area operatively coupled to a laboratory transport system which is operatively coupled to different analytical modules ([0003, 0004, 0041, 0092, 0114]; Table on page 4); b) a control unit (computer controlled automation) comprising a processor configured to control the laboratory instrument according to respective interference separation protocols; and a computer-readable medium (software) provided with the separation protocols which comprise a processing step to separate the test samples contained in the separation vessels from interfering substances into purified test samples for testing in the analytical methods ([0004, 0071, 0072, 0092, 0114]; Table 4); c) separation vessel storage 
	Tikanoja et al. differ from the instant invention in failing to explicitly teach second separation vessel which comprises a capture molecule immobilized on a second surface and configured to bind an interfering substance in the test sample for a laboratory test of an analytical module different from the first analytical module.
	Tajima et al. disclose a pretreatment module of a laboratory system for separating interfering substances contained in test samples to remove contaminants from biological substances. The pretreatment module of the laboratory system comprises a first separation vessel comprising a capturing molecule immobilized on a first solid surface (First support 1) and configured to bind an interfering substance (contaminant) present in a test sample in preparation of a laboratory test using a first analytical method; and a second separation vessel comprising a capturing molecule immobilized on a second solid surface (First support 2) and configured to bind and 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a second separation vessel as taught by Tajima configured to separate an interfering substance from the test sample in preparation for a laboratory test on a second analytical method into the laboratory system taught by Tikanoja because Tajima taught that pretreatment steps using one or more supports or separation vessels increases sensitivity and reduces false positive and/or false negative results.  One of ordinary skill in the art at the time the invention was filed would have had reasonable expectation of success in incorporating a second separation vessel for capturing interfering substance as taught by Tajima into the laboratory system of Tikanoja because both references teach analogous art of removing contaminants from a test sample.  It has been further held that mere duplication of essential working parts of a device or system involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
8.	Applicant’s arguments with respect to claims 1-13 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment 

9.	No claims area allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        

February 25, 2021